Title: To Thomas Jefferson from the Rev. James Madison, [ca. 28 March 1787]
From: Madison, Rev. James
To: Jefferson, Thomas



Dear Sir
[ca. 28 Mch. 1787]

Mrs. Oster, an agreable and amiable, but unfortunate French Lady will deliver this. And tho’ I have Nothing worth communicating, I could not refrain, on so favourable an opportunity, of once more testifying the sincere Wishes I always entertain for your Happiness whilst so remote from your native land, and also Acknowledgments which are due for past Favours.
I sent, some Time past, a small Collection of Marine Productions, which I hope arrived safe. I wish however I had reserved them for this opportunity, as you may probably think them not unworthy of attention.
In this State we enjoy a perfect Tranquility. It could be wished the situation was the same to the North of us. The Beginnings of a civil war there, appear to some as Proofs of the Instability and misery inseperable from a Republican Government. But to others, who I trust judge better, they appear only as the Symptoms of a strong and healthy Constitution, which, after discharging a few peccant Humours, will be restored to new Vigour.
All the States except Connecticut have agreed to send Deputies to the Convention which is to meet at Phila. in May for the Purpose of strengthening the Confederacy. And it is supposed that Connecticut will finally come into the Plan, from which the good Patriots expect permanent Advantages.
Believe me to be, Dr. Sir, with the most sincere Esteem Yr. Friend & Servt.,

J. Madison



I have just been honoured by Genl. Chastellux with a Copy of his Travels thro N. America. I find It is but little relished by most here.

